Case: 20-40546     Document: 00515860905         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 13, 2021
                                  No. 20-40546
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gabriela Salinas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:19-CR-2203-6


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Gabriela Salinas pleaded guilty to conspiracy to possess with intent to
   distribute 13.90 kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),
   (b)(1)(A) and 846. She was sentenced within the guidelines range to 57
   months of imprisonment and three years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40546      Document: 00515860905           Page: 2     Date Filed: 05/13/2021




                                     No. 20-40546


          Salinas appeals her sentence, arguing that the district court erred by
   denying her request for a minor or minimal role adjustment under U.S.S.G.
   § 3B1.2. She argues that an adjustment was warranted because she was
   among the least culpable, if not the least culpable, of the participants in the
   drug-trafficking organization.     She also asserts that in denying her a
   mitigating-role adjustment, the district court erroneously compared her to a
   hypothetical drug courier instead of to the average participant in the
   organization.
          We review preserved challenges to the district court’s interpretation
   and application of the Sentencing Guidelines de novo and its factual findings
   for clear error. United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011).
   Whether a defendant is a minor or minimal participant under § 3B1.2 is a
   factual determination reviewed for clear error. See United States v. Castro,
   843 F.3d 608, 612 (5th Cir. 2016).
          The record reflects that the district court understood the scope of the
   drug-trafficking organization and considered Salinas’s role in that context
   notwithstanding that Salinas did not discuss, much less show by a
   preponderance of the evidence, the culpability of the average participant in
   the offense. See id. at 613. It is not true that the district court was focused on
   hypothetical scenarios rather than Salinas’s particular case. Moreover, the
   record does not show that Salinas was “the least [or among the least] culpable
   of those involved,” § 3B1.2, comment. (n.4), or that her involvement was
   “peripheral to the advancement of the illicit activity,” United States
   v. Anchundia-Espinoza, 897 F. 3d 629, 634 (5th Cir. 2018) (internal quotation
   marks and citation omitted); see Castro, 843 F.3d at 613-14. Even if there are
   “two permissible views of the evidence,” the district court’s choice between
   them was not clearly erroneous. United States v. Harris, 740 F.3d 956, 967
   (5th Cir. 2014) (internal quotation marks and citation omitted); see United
   States v. Bello-Sanchez, 872 F.3d 260, 264-65 (5th Cir. 2017).



                                           2
Case: 20-40546      Document: 00515860905          Page: 3    Date Filed: 05/13/2021




                                    No. 20-40546


          Because the district court’s factual determination is plausible in light
   of the record read as a whole, see Castro, 843 F.3d at 612, the district court’s
   judgment is AFFIRMED.




                                          3